Shaw, C. J.
The statutes establishing the times and places of holding courts of record are general laws, of which judicial notice is taken, without their being pleaded. And by a reference to those statutes, it appears that the court of common pleas at Worcester on the second Monday of May was the next criminal term of that court after the appeal. St. 1855, c. 214.
It does not distinctly appear whether the defendant did recognize to prosecute his appeal or not; but that is immaterial. A recognizance is mere collateral security for his appearance ; and he is equally bound to appear whether he entered into a recognizance or not. If a person takes an appeal, and thereby obtains a suspension of his sentence, (though he could not object to the passing of sentence, without entering into a recognizance,) he cannot object to his own omission, after his appeal has been allowed. Exceptions overruled.